UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4994
CURTIS G. WENDELL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
             Charles H. Haden II, Chief District Judge.
                           (CR-01-165)

                  Submitted: September 5, 2002

                      Decided: September 24, 2002

    Before WILKINS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

G. Ernest Skaggs, SKAGGS & SKAGGS, Fayettville, West Virginia,
for Appellant. Kasey Warner, United States Attorney, Hunter P.
Smith, Jr., Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WENDELL
                              OPINION

PER CURIAM:

   Curtis G. Wendell pled guilty to mail fraud, 18 U.S.C. § 1341
(2000), and tax evasion, 26 U.S.C. § 7201 (2000), and was sentenced
to forty-three months of imprisonment. The district court arrived at
this sentence based upon Wendell’s undisputed Guideline range of
thirty-seven to forty-six months. For the reasons that follow, we
affirm.

  On appeal, counsel has filed a brief under Anders v. California, 386
U.S. 738 (1967), alleging that there are no meritorious claims on
appeal but raising one issue: whether the district court erred by not
sentencing Wendell to the minimum sentence in his Guideline range.
A sentence imposed within a properly calculated Guideline range,
however, is unreviewable on appeal. United States v. Jones, 18 F.3d
1145, 1151 (4th Cir. 1994); United States v. Porter, 909 F.2d 789,
794 (4th Cir. 1990). Accordingly, this claim fails.

   We have examined the entire record in this case, in accordance
with the requirements of Anders, and find no meritorious issues for
appeal. Accordingly, we affirm. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED